DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in BRAZIL on July 4, 2016. It is noted, however, that applicant has not filed a certified copy of the BR1020160156114 application as required by 37 CFR 1.55.
Status of the Application
The Amendment filed January 8, 2021 has been entered. Claims 1 and 7-8 were amended. New Claims 9-12 were added. Claims 1-12 remain pending and are presented to be examined upon their merits. Claims 1-12 have been examined in the application.
Response to Amendment
Claims 1 and 7-8 were amended. New Claims 9-12 were added. Claims 1-12 remain pending and are presented to be examined upon their merits. Claims 1-12 have been examined in the application.
Applicant’s Replacement Drawings Sheet of Fig. 1 is acceptable. Accordingly, the objection to the Drawings previously set forth in the Non-Final Correspondence mailed October 8, 2020 is withdrawn.    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

    
        
            
                                
            
        
    

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 11 recites the limitation "unauthorized technicians or potential fraudsters" in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "unauthorized technicians" or "potential fraudsters". 
    
        
            
                                
            
        
    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    
        
            
                                
            
        
    


Claims 6, 8, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
• Claim 6 recites the limitation "the contactless chip" in paragraph 1. There is insufficient antecedent basis for this limitation in the claim where the lack of antecedent basis makes the scope of the claim indeterminate. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any contactless chip". 

• Claim 12 recites the limitation "the communication server of the operational network" in paragraph 1. See previously stated rationale for rejection under 35 U.S.C. 112(b) of prior limitation above at Claim 6 par. 1 which also applies hereto. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "any communication server of the operational network". 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-12 are directed to the abstract idea of: Claim 1, transitional updating of information comprising: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a request by a user through running on the mobile device for a transactional operation; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); reading information in response to the request; (managing personal behavior or relationships or interactions between people); encrypting transactional information; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transferring the encrypted transactional information remotely; and (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); updating information based upon a transactional response. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 2: authentication; and authentication. (managing personal behavior or relationships or interactions between people); Claim 3. wherein the mobile application is composed of a source code protected to avoid reading by unauthorized third-parties. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 4. using multiple cryptographic keys together along the authentication steps. (mathematical relationships, managing personal behavior or relationships or interactions between people); Claim 5. ensuring the integrity of the transactional information transferred remotely, reducing the possibility of fraud. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 6. using a second key that encrypts read and write keys associated with a serial number of the contactless chip. (mathematical relationships); Claim 7: wherein the cryptographic model reduces the possibility of fraud by insertion between. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions); Claim 8: wherein the transactional information is transferred and interpreted; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the serial number is provided. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 9. transitional updating of information comprising: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a request by a user for a transactional operation; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); reading information in response to the request; (managing personal behavior or relationships or interactions between people); ensuring the integrity of transactional information read; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) encrypting the transactional information for remote transfer; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transferring the encrypted transactional information remotely; (mathematical calculations. fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); returning a transactional response; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) updating information based upon the transactional response. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 10: integrity testing for the transactional information; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) performing an authentication; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) using a second encrypted key linked to the transaction to encrypt read and write keys associated with a serial number of the chip and provided by the issuing agent; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the transactional response. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11. wherein the mobile application comprises a source code protected by a security layer to avoid reading by unauthorized technicians or potential fraudsters. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 12. wherein integrity testing for the transactional information comprises using a cryptographic model, reducing the possibility of fraud by insertion of between. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, mathematical calculations. b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 9 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 9. 
Claim 1 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "encrypting transactional information read from the chip", "transferring the encrypted transactional … network server; and", "updating information on the … operational network server" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "encrypting transactional information read from the chip", "transferring the encrypted transactional … network server; and", "updating information on the … operational network server" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "encrypting transactional information read from the chip", "transferring the encrypted transactional … network server; and", "updating information on the … operational network server" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "encrypting transactional information read from the chip", "transferring the encrypted transactional … network server; and", "updating information on the … operational network server", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). Independent claim 1 further does not specify any particular machine element(s) for the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "encrypting transactional information read from the chip", "transferring the encrypted transactional … network server; and" and "updating information on the … operational network server" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 9: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 9 further to the abstract idea includes additional elements of "a chip", "a mobile device", " an operational network server", "a mobile application", and "a first encrypted key". However, independent claim 9 does not include additional elements that are sufficient to integrate the exception into a practical application because "a chip", "a mobile device", " an operational network server", "a mobile application", and "a first encrypted key" of independent claim 9 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving a request by … a transactional operation", "reading information from the … the mobile application", "generating a first encrypted … from the chip", "encrypting the transactional information for remote transfer", "transferring the encrypted transactional … operational network server", "returning a transactional response … network server; and" and "updating information on the … operational network server") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving a request by … a transactional operation", "reading information from the … adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "generating a first encrypted … from the chip", "encrypting the transactional information for remote transfer", "transferring the encrypted transactional … operational network server", "returning a transactional response … network server; and", "updating information on the … operational network server" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "generating a first encrypted … from the chip", "encrypting the transactional information for remote transfer", "transferring the encrypted transactional … operational network server", "returning a transactional response … network server; and", "updating information on the … operational network server" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "generating a first encrypted … from the chip", "encrypting the transactional information for remote transfer", "transferring the encrypted transactional … operational network server", "returning a transactional response … network server; and", "updating information on the … operational network server", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. Independent claim 9 further does not specify any particular machine element(s) for the "receiving a request by … a transactional operation", "reading information from the … the mobile application", "generating a first encrypted … from the chip", 
Independent Claims: Nothing in independent claims 1 and 9 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-8 and 10-12 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 2: Dependent claim 2 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a first issuer key" of dependent claim 2 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("authentication on the server; and" and "authentication with a first issuer key") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Dependent claim 2 further does not specify any particular machine element(s) for the "authentication on the server; and" 
Claim 3: Dependent claim 3 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a security layer" of dependent claim 3 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the mobile application … by unauthorized third-parties") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Furthermore, regarding Step 2B: the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 does not include additional elements that are sufficient to integrate the exception into a practical application because, "multiple cryptographic keys" of dependent claim 4 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("using multiple cryptographic keys … the authentication steps") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Dependent claim 4 further does not specify any particular machine element(s) for the "using multiple cryptographic keys … the authentication steps" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a cryptographic model" of dependent claim 5 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("ensuring the integrity of … possibility of fraud") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Dependent claim 5 further does not specify any particular machine element(s) for the "ensuring the integrity of … possibility of fraud" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a second key that encrypts read and write keys" of dependent claim 6 recite generic computer and/or field of use components pertaining to the particular the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Dependent claim 6 further does not specify any particular machine element(s) for the "using a second key … the contactless chip" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 7: Dependent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fraudulent agent" of dependent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the cryptographic model … the operational network") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional element 
Claim 8: Dependent claim 8 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a sending agent" of dependent claim 8 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the transactional information … second key; and" and "wherein the serial number … a sending agent") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 10: Dependent claim 10 does not include additional elements that are sufficient to integrate the exception into a practical application because, "an issuer key", "an issuing agent", and "a second encrypted key [] to encrypt read and write keys" of dependent claim 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("integrity testing for the transactional information", "performing an authentication with … an issuing agent", "using a second encrypted … issuing agent; and" and "determining the transactional response") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a security layer" of dependent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the mobile application … or potential fraudsters") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Moreover, regarding Step 2B: the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a cryptographic model", "a fraudulent agent", and "the communication server of the operational network" of dependent claim 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein integrity testing for … the operational network") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited step) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    
        
            
                                
            
        
    


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
    
        
            
                                
            
        
    


1-st Prior Art Category: Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. US 7,729,986 B1 to Hoffman; Steven R. et al., (hereinafter "HOFFMAN"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being anticipated by HOFFMAN. Claim 1 is an independent claim. HOFFMAN discloses the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a method for transitional updating of information in a chip of a mobile device using an operational network server comprising: Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 1 ¶ 2 • receiving a request by a user through a mobile application running on the mobile device for a transactional operation; Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5) 
• 1 ¶ 3 • reading information from the chip in response to the request from the mobile application; Reference (HOFFMAN: discloses "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 1 ¶ 4 • encrypting transactional information read from the chip; Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 1 ¶ 5 • transferring the encrypted transactional information remotely to the operational network server; and Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 1 ¶ 6 • updating information on the chip based upon a transactional response from the operational network server. Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being anticipated by HOFFMAN. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, HOFFMAN discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method according to claim 1 further comprising: Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1) 
• 2 ¶ 2 • authentication on the server; and Reference (HOFFMAN: discloses e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 2 ¶ 3 • authentication with a first issuer key. Reference (HOFFMAN: discloses e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being anticipated by HOFFMAN. Claim 3 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 2 and 1, HOFFMAN discloses the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method according to claim 2, wherein the mobile application is composed of a source code protected by a security layer to avoid reading by unauthorized third-parties. Reference (HOFFMAN: discloses e.g. "smart card may be programmed with various types of functionality such as a stored-value application, a credit or debit application, a loyalty application, cardholder information, etc." col. 4 lns. 47-61 and e.g. "[s]mart card 18 [] may [] be embedded in a subscriber identification module (SIM)" col. 4 lns. 47-61) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being anticipated by HOFFMAN. Claim 4 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 2 and 1, HOFFMAN discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method according to claim 2 further comprising using multiple cryptographic keys together along the authentication steps. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being anticipated by HOFFMAN. Claim 5 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method according to claim 4 further comprising ensuring the integrity of the transactional information transferred remotely with a cryptographic model, reducing the possibility of fraud. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being anticipated by HOFFMAN. Claim 7 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 4 and 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the method according to claim 5, Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1) 
• 7 ¶ 2 • wherein the cryptographic model reduces the possibility of fraud by insertion of a fraudulent agent between the mobile application and the server of the operational network. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being anticipated by HOFFMAN. Claim 9 is an independent claim. HOFFMAN discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, a method for transitional updating of information in a chip of a mobile device using an operational network server comprising: See Prior Comment(s) at Claim 1 Par. 1; Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 9 ¶ 2 • receiving a request by a user through a mobile application running on the mobile device for a transactional operation; See Prior Comment(s) at Claim 1 Par. 2; Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5) 
• 9 ¶ 3 • reading information from the chip in response to the request from the mobile application; See Prior Comment(s) at Claim 1 Par. 3; Reference (HOFFMAN: discloses "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5) 
• 9 ¶ 4 • generating a first encrypted key to ensure the integrity of transactional information read from the chip; Reference (HOFFMAN: discloses e.g. "security card signature S2 is a value that uniquely identifies and validates security card 418 to prove to card 18 that the incoming debit command is a valid command from a real security card[; t]his validation ensures that when the smart card is debited the financial totals in the security card are updated[; t]hus, the user of the smart card is guaranteed that a valid debit of the card has occurred[; i]n a preferred embodiment of the invention, signature S2 is an encrypted value ensuring that no other entity can forge an identity of a security card" col. 11 lns. 49-60 or "card 18 verifies signature S2, debits itself by the purchase amount, and also generates a Debit Result message (presumed to be successful) and a card signature S3[; t]he card signature S3 is a unique value identifying a valid smart card[; i]n a preferred embodiment of the invention, this signature is in encrypted form to prevent tampering" col. 11 ln. 61 - col. 12 ln. 10 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
• 9 ¶ 5 • encrypting the transactional information for remote transfer; Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 9 ¶ 6 • transferring the encrypted transactional information remotely to the operational network server; See Prior Comment(s) at Claim 1 Par. 5; Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 9 ¶ 7 • returning a transactional response to the mobile application running on the mobile device by the operational network server; and Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51) 
• 9 ¶ 8 • updating information on the chip based upon the transactional response from the operational network server. See Prior Comment(s) at Claim 1 Par. 6; Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and e.g. "the SIM sends a Load Request (including signature S1) and a Funds Request (including PIN or password), collectively "load data," to processing gateway 106[; t]he Load Request message may include a variety of information and preferably includes the card signature S1, the card number, an expiry date, and a load amount[; o]ther information such as a security algorithm, transaction counter, current card balance, and smart card number are also preferably provided[; a]ll of this information is prepackaged into a single Load Request message[; t]he Funds Request message preferably includes the amount of funds to be loaded, the funding account number and the PIN or password" col. 8 ln. 61 - col. 9 ln. 5 and "[s]mart card 18 is typically an ISO 7816 credit card-sized plastic card that includes one or more semiconductor integrated circuits[; a]lso termed "chip cards," integrated circuit cards, memory cards or processor cards, a smart card can interface with a point-of-sale terminal, an ATM, or with a card reader integrated within a computer, telephone, vending machine, or a variety of other devices" col. 4 lns. 47-61 or "[h]andset 102 includes an EMV smart card reader, a keypad, a display, a subscriber identification module (SIM) and short message service (SMS) wireless capability[; a] SIM is a well known multi-application smart card chip" col. 6 lns. 36-45 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being anticipated by HOFFMAN. Claim 10 is a dependent claim that directly depends upon parent claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 9, HOFFMAN discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the method of Claim 9 further comprising, by the operational network server: Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 10 ¶ 2 • integrity testing for the transactional information; Reference (HOFFMAN: See Prior Comment at Claim 5 Par. 1 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and See Prior Comment at Claim 1 Par. 4) 
• 10 ¶ 3 • performing an authentication with an issuer key of an issuing agent; Reference (HOFFMAN: discloses e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20 and See Prior Comment at Claim 2 Par. 3 and See Prior Comment at Claim 8 Par. 3) 
• 10 ¶ 4 • using a second encrypted key linked to the transaction to encrypt read and write keys associated with a serial number of the chip and provided by the issuing agent; and Reference (HOFFMAN: See Prior Comment at Claim 6 Par. 1 and e.g. "security card signature S2 is a value that uniquely identifies and validates security card 418 to prove to card 18 that the incoming debit command is a valid command from a real security card[; t]his validation ensures that when the smart card is debited the financial totals in the security card are updated[; t]hus, the user of the smart card is guaranteed that a valid debit of the card has occurred[; i]n a preferred embodiment of the invention, signature S2 is an encrypted value ensuring that no other entity can forge an identity of a security card" col. 11 lns. 49-60 or "card 18 verifies signature S2, debits itself by the purchase amount, and also generates a Debit Result message (presumed to be successful) and a card signature S3[; t]he card signature S3 is a unique value identifying a valid smart card[; i]n a preferred embodiment of the invention, this signature is in encrypted form to prevent tampering" col. 11 ln. 61 - col. 12 ln. 10 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and "handset 102 which responds by presenting a main menu in step 304 via the SIM present within the handset[; i]n step 306 the user requests that a load occur using the handset[; i]n step 307 the handset prompts the cardholder to insert a smart card and the SIM issues a reset card instruction to the card to open the smart card application[; t]he smart card responds in step 308 with an ATR (Answer to Reset) response indicating the application is open[; i]n step 309 the SIM determines the funding account information, the amount of value already present in the stored value application, and the maximum value that may be loaded[; t]his card data is returned to the handset in step 310[; i]n step 312 the user is prompted to enter the amount to be loaded" col. 7 ln. 65 - col. 8 ln. 14 or "a user with a handset may order and pay for products and/or services via handset 102 using a smart card stored value application" col. 11 lns. 1-5 and See Prior Comment at Claim 8 Par. 3) 
• 10 ¶ 5 • determining the transactional response. Reference (HOFFMAN: discloses e.g. "a technique allows the loading of value over a telecommunications network onto a smart card[; t]he mobile telephone handset receives a request from a user to load a value onto the smart card[; t]he handset then generates a funds request message which includes the value and sends the funds request message over the telecommunications network to a funds issuer computer[; t]he funds issuer computer debits an account associated with the user[; n]ext, the handset generates a load request message with a cryptographic signature and sends the load request message over the telecommunications network to an authentication computer which authenticates the smart card[; t]he handset receives a response message which includes a cryptographic signature and an approval to load[; f]inally, the handset validates the second cryptographic signature and loads the value onto the smart card" col. 2 lns. 36-51 and See Prior Comment at Claim 1 Par. 6) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being anticipated by HOFFMAN. Claim 11 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 10 and 9, HOFFMAN discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the method of Claim 10, wherein the mobile application comprises a source code protected by a security layer to avoid reading by unauthorized technicians or potential fraudsters. Reference (HOFFMAN: See Prior Comment at Claim 3 Par. 1 and e.g. "[s]mart card 18 [] may [] be embedded in a subscriber identification module (SIM)" col. 4 lns. 47-61) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being anticipated by HOFFMAN. Claim 12 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 9, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 10 and 9, HOFFMAN discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the method of Claim 10, wherein integrity testing for the transactional information comprises using a cryptographic model, reducing the possibility of fraud by insertion of a fraudulent agent between the mobile application and the communication server of the operational network. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and See Prior Comment at Claim 5 Par. 1 and See Prior Comment at Claim 7 Par. 2 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20 and See Prior Comment at Claim 2 Par. 2) 
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN in view of U.S. Patent Application Publication No. US 2004/0127256 A1 of Goldthwaite, Scott et al., (hereinafter "GOLDTHWAITE"). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over HOFFMAN and GOLDTHWAITE. Claim 6 is a dependent claim that directly depends upon parent claim 4, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 4 and 2 and 1, the combined disclosures and teachings of HOFFMAN and GOLDTHWAITE taken together render obvious the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method according to claim 4 further comprising using a second key that encrypts read and write keys associated with a serial number of the contactless chip. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) (HOFFMAN: doesn't expressly and explicitly recite of the contactless chip. --- however GOLDTHWAITE: clearly discloses, teaches, and/or suggests the feature -- e.g. "an electronic communication method including purchasing a good or a service from a merchant, and paying with a contactless smart card via a wireless mobile device[; t]he wireless mobile device is adapted to access a wireless network and includes a subscriber identification module (SIM) card slot and a contactless smart card module electrically connected to the SIM card slot and thereby to the wireless mobile device[; t]he contactless smart card module is adapted to receive and read information stored in the contactless smart card and transmit the information to an entity via wireless mobile device and the wireless network" par. [0008]), [See Remarks Below] 
With respect to above-noted claimed element "the contactless chip" which is disclosed by GOLDTHWAITE: the teachings and/or suggestions within the disclosure of HOFFMAN thus far relied upon fails to mention within its explanations the reciting explicitly and expressly of the contactless chip as recited in the claim under examination. Nonetheless, herein relied upon are portions of the disclosure of GOLDTHWAITE which sufficiently teaches the feature apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within GOLDTHWAITE that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of HOFFMAN by adding or substituting the feature the contactless chip as taught and/or suggested by GOLDTHWAITE, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of HOFFMAN with these aforementioned teachings of "the contactless chip" sufficiently taught, suggested, and/or disclosed in GOLDTHWAITE because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "mobile devices, and more particularly to a mobile device that is equipped with a contactless smart card reader/writer for conducting financial transactions with a contactless smart card". (GOLDTHWAITE: par. [0002]). 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over HOFFMAN and GOLDTHWAITE. Claim 8 is a dependent claim that directly depends upon parent claim 6, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 4 and 2 and 1, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 6 and 4 and 2 and 1, HOFFMAN discloses the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the method according to claim 6, See Prior Comment(s) at Claim 7 Par. 1; Reference (HOFFMAN: discloses e.g. "[a] method of loading value over a wireless telecommunications network onto a smart card" Claim 1) 
• 8 ¶ 2 • wherein the transactional information is transferred and interpreted by the operational network server using the second key; and Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60 and e.g. "the Load Request is sent from processing gateway 106 to issuer authentication system 206[; t]his Load Request is essentially an authentication request that contains signature S1[; a]uthentication system 206 accepts the request, validates the card and S1 data, and responds with a Load Response (including an approval) and a cryptographic signature S2 used for verification by the smart card in step 338" col. 9 lns. 6-20) 
• 8 ¶ 3 • wherein the serial number is provided by a sending agent. Reference (HOFFMAN: discloses e.g. "[c]ryptographic signatures are well-known in the art and may be created in any suitable manner[; p]referably, signatures S1, S2 and/or S3 are created using a cryptographic key shared between the card and the issuer, data unique to the current transaction (including the random number), and data unique to the card[; p]referably, the funding account number, card number, PIN or password, and all S1, S2 or S3 signatures are encrypted under 128-bit triple DES between the SIM and the processing gateway, and again with different 128-bit triple DES keys between processing gateway 106 and the issuer authentication and funds issuer systems" col. 8 lns. 50-60) 
    
        
            
                                
            
        
    

Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted January 8, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed October 8, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the October 8, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"[] Independent Claims 1 and 9 comply with º 101. " 
(REMARKS [as abridged], p. 6). 
Notwithstanding respectively the foregoing, the above-quoted arguments are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted legal conclusion. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted January 8, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed October 8, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the October 8, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 

"Claims 1 and 9 are believed patentable over Hoffman et al. in view of Goldthwaite et al. The cited art does not disclose, teach or suggest a method in which a first encrypted key is used to ensure the integrity of transactional information, in which a second encrypted key linked to the transaction is used to encrypt read/write keys, and in which authentication is performed with an issuer key of an issuing agent at the operational network server. " 
(REMARKS, pp. 8-9). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted January 8, 2021 at REMARKS pp. 8-9 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. The Applicant may please refer to and see the current rejections based upon the currently pending claims under 35 U.S.C. § 102 and the 35 U.S.C. § 103 headings above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20160248479 A1 by Bellenger; Thomas et al. discloses CONTACTLESS DATA EXCHANGE BETWEEN MOBILE DEVICES AND READERS.
USPGPub No. US 20150006378 A1 by Blythe; Simon discloses USER DEVICES, SYSTEMS AND METHODS FOR USE IN TRANSACTIONS.

USPGPub No. US 20090198618 A1 by Chan; Yuen Wah Eva et al. discloses DEVICE AND METHOD FOR LOADING MANAGING AND USING SMARTCARD AUTHENTICATION TOKEN AND DIGITAL CERTIFICATES IN E-COMMERCE.
USPGPub No. US 20150077228 A1 by DUA; Robin discloses SYSTEM, DEVICE, AND METHOD OF TRANSMITTING A PLURALITY OF CREDENTIALS VIA NEAR-FIELD COMMUNICATION.
USPGPub No. US 20030172272 A1 by Ehlers, Gavin Walter et al. discloses Authentication system and method.
USPGPub No. US 20070106892 A1 by Engberg; Stephan J. discloses Method and system for establishing a communication using privacy enhancing techniques.
USPGPub No. US 20050189415 A1 by Fano, Andrew E. et al. discloses System for individualized customer interaction.
USPGPub No. US 20140308934 A1 by Fisher; Michelle discloses REMOTE DELIVERY OF RECEIPTS FROM A SERVER.
USPGPub No. US 20140074637 A1 by Hammad; Ayman discloses CLOUD-BASED VIRTUAL WALLET NFC APPARATUSES, METHODS AND SYSTEMS.
USPGPub No. US 20160379101 A1 by Hammad; Ayman et al. discloses DYNAMIC AUTHENTICATION SYSTEM AND METHODS FOR USE WITH LEGACY TERMINALS.
USPGPub No. US 20060029194 A1 by Hurd; Mark et al. discloses System for sending, receipt and analysis of electronic messages.
USPGPub No. US 20160042207 A1 by Inotay; Balazs et al. discloses SYSTEMS AND METHODS FOR END-TO-END SECURE LINK BETWEEN A NEAR-FIELD COMMUNICATION (NFC) CHIP AND SERVER.
USPGPub No. US 20140279558 A1 by Kadi; Viresh V. et al. discloses Two-Way, Token-Based Validation for NFC-Enabled Transactions.
USPGPub No. US 20150052064 A1 by Karpenko; Igor et al. discloses Secure Remote Payment Transaction Processing Using a Secure Element.
USPGPub No. US 20130139230 A1 by Koh; Liang Seng et al. discloses Trusted Service Management Process.
USPGPub No. US 20160275504 A1 by Koh; Liang Seng et al. discloses Mobile devices for commerce over unsecured networks.

USPGPub No. US 20150142667 A1 by Landrok; Mads et al. discloses PAYMENT AUTHORIZATION SYSTEM.
USPGPub No. US 20160065370 A1 by Le Saint; Eric et al. discloses METHODS FOR SECURE CRYPTOGRAM GENERATION.
USPGPub No. US 20160057619 A1 by Lopez; Eduardo discloses EMBEDDING CLOUD-BASED FUNCTIONALITIES IN A COMMUNICATION DEVICE.
USPGPub No. US 20060224901 A1 by Lowe; Peter R. discloses System and method for remotely assigning and revoking access credentials using a near field communication equipped mobile phone.
USPGPub No. US 20150088756 A1 by Makhotin; Oleg et al. discloses Secure Remote Payment Transaction Processing Including Consumer Authentication.
USPGPub No. US 20130151400 A1 by Makhotin; Oleg et al. discloses INTEGRATED MOBILE TRUSTED SERVICE MANAGER.
USPGPub No. US 20130203444 A1 by Perry; George et al. discloses AUTOMATED CONTACTLESS ACCESS DEVICE LOCATION SYSTEM AND METHOD.
USPGPub No. US 20140344153 A1 by Raj; Thanigaivel Ashwin et al. discloses MOBILE TOKENIZATION HUB.
USPGPub No. US 20150262164 A1 by Ranganathan; Balamourougan et al. discloses CLOUD-BASED SECURE STORAGE.
USPGPub No. US 20060116167 A1 by Raviv; Roni et al. discloses Selectable functionality communication system and methodologies.
USPGPub No. US 20060020479 A1 by Rivers; Paul B. et al. discloses Methods, systems, and computer program products for joint account registers.
USPGPub No. US 20170243197 A1 by SALVADOR; Rodrigo S. discloses SYSTEM, METHOD AND APPARATUS FOR UPDATING A STORED VALUE CARD.
USPGPub No. US 20090132813 A1 by Schibuk; Norman discloses Apparatus and Methods for Providing Scalable, Dynamic, Individualized Credential Services Using Mobile Telephones.
USPGPub No. US 20150019443 A1 by Sheets; John et al. discloses SECURE REMOTE PAYMENT TRANSACTION PROCESSING.

USPGPub No. US 20160191236 A1 by Smirnoff; Sergey et al. discloses HYBRID INTEGRATION OF SOFTWARE DEVELOPMENT KIT WITH SECURE EXECUTION ENVIRONMENT.
USPGPub No. US 20150106456 A1 by van Hoek; Bart S. discloses SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR MANAGING COMMUNICATIONS.
USPGPub No. US 20060098097 A1 by Wach; Hans Brandon et al. discloses Iris image capture devices and associated systems.
USPGPub No. US 20150332247 A1 by Winfield; Brian et al. discloses SYSTEM AND METHOD FOR LOADING PREPAID CARD WITH FUNDS USING A MOBILE DEVICE.
USPGPub No. US 20140006194 A1 by Xie; Xiangzhen et al. discloses Method and apparatus for settling payments using mobile devices.
    
        
            
                                
            
        
    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/17/2021